Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Continuation Request
The request for a continuation from Application No. 15/231284, and application 16/270427 is acknowledged. For a continuation to be applied as per the MPEP, the application discloses and claims only subject matter disclosed in prior Applications, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or divisional. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.  
Claims 1-8 are pending. 
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, and 7-8 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claim 1 of Patent NO. 10228889. 


Current Application 17246336
U. S. Patent No. 10228889, from allowed application 15/231/284
Claim 1. An image forming apparatus, comprising: a memory device storing instructions; and at least one processor that executes the instructions and causes the image forming apparatus to: suspend, in accordance with operation of a user who has logged into the image forming apparatus, a job which is being executed; and cancel, in accordance with detection of logout of the user in the state that the job is suspended, the suspended job.

7. A control method for controlling an image forming apparatus, the control method comprising: suspending, in accordance with operation of a user who has logged into the image forming apparatus, a job which is being executed; and cancelling, in accordance with detection of logout of the user in the state that the job is suspended, the suspended job.

8. A non-transitory storage medium storing a program for causing a computer to execute a control method for controlling an image forming apparatus, the control method comprising: suspending, in accordance with operation of a user who has logged into the image forming apparatus, a job which is being executed; and cancelling, in accordance with detection of logout of the user in the state that the job is suspended, the suspended job.
  1. An image processing apparatus that performs print processing based on a job, wherein the print processing that is performed by the image processing apparatus includes at least print processing performed based on a copy job for printing an image obtained by scanning an original on a sheet and print processing performed based on a print job for printing print data, 
the image processing apparatus comprising: 
a memory device that stores a set of instructions; and at least one processor that executes the instructions, the instructions, when executed, causing the image processing apparatus to perform operations comprising: changing, in response to receipt of a predetermined user operation via an operation unit, the copy job on which the print processing is not yet completed to a suspended state, wherein the print job on which the print processing is not yet completed is not changed to the suspended state; and upon condition of detecting a logout event that causes a user who has logged into the image processing apparatus to log out of the image processing apparatus, resuming at least one job and canceling a job or jobs that are not resumed from jobs changed to be in the suspended state, wherein when detecting the logout event, resuming a job that is not instructed to be executed by a user who logs out of the image processing apparatus and cancels a job or jobs instructed to be executed by the user who logs out of the image processing apparatus from the jobs changed to be in the suspended state.



Regarding Instant independent claims 1 and 7-8, and that of independent claim 1 of patent ‘8889’
   Although the claims at issue are not identical, they are not patentably distinct from each other. As claim 1 of the Patent encompasses all the teachings of the instant claim 1. One ordinary skill in the art would appreciate and clearly note the patented claim languages encompasses the teachings of the instant application which teachings of “changing, in response to receipt of a predetermined user operation via an operation unit, the copy job on which the print processing is not yet completed to a suspended state, wherein the print job on which the print processing is not yet completed is not changed to the suspended state” although not by verbatim teaches the executed instructions which causes the image forming apparatus to suspend a job which is being executed in accordance with operation of a user who has logged into the image forming apparatus and further the detecting logout event, said claimed invention of the instant application are clearly obvious over the teachings of the patented claim. The instant claims are thereby rejected, as they are found to not be patentably distinct from the patented claim.
  
   Dependent claims 2-6 which depends on at least rejected independent claim are further rejected as they fail to solve the above problems. 

Accordingly, the claimed subject matter of this application as currently claimed is unpatentable under the provisions of the nonstatutory obviousness-type double patenting rejection.  Therefore, those claims are rejected as best understood by examiner as indicated in this office action above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Regarding dependent claim 5:
	The claims require “image forming apparatus according to claim 1, further comprising: a user interface that selects a job from among the suspended job and another job, wherein the at least one processor that executes the instructions and causes the image forming apparatus to cancel the job selected by the user interface”.
      In relying on the claim languages, it is sufficient clear how the claimed user interface is capable of selecting a job from among the suspended job and another job, secondly it appears there are missing claim element specifically “wherein the at least one processor that executes the instructions and causes the image forming apparatus to cancel the job selected by the user interface”. The claim subject matter is unclear, and indefinite, thereby the claim is rejected as being indefinite and unclear. 
       Applicant needs to positively recite the necessary elements, and novel subject matter to more effectively claim the subject matter which applicant regards as his invention. The claim currently with those limitations are found to be indefinite, thereby is rejected  for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

             Examiner respectfully advises applicant to review all pending claims and to positively and particularly point out the claimed subject matter which the applicant regards as the invention, in order to expedite the precaution of the application and shorten the time of examining process.

Accordingly, the claimed subject matter of this application as currently claimed is unpatentable under the provisions of 35 U.S.C. 112, second paragraph.  Therefore, the above claim is rejected under USC 112 second, as best understood by examiner as indicated in this office action above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-8 is rejected under 35 U.S.C. 103 as being unpatentable and obvious over Koike et al. (US 7728997, A1), in view of Qing et al (JP 2015080916, A1).

   Regarding claim 1, Koike teaches an image forming apparatus (a printer of Col. 2, lines 21-30 comprises said image forming apparatus configured to perform at least print processing based on a copy job) comprising: 
a memory device storing instructions (Col. 16, lines 5-7; at least memory 401); and at least one processor (Col. 16, lines 4-11 teaches at least one CPU comprising the at least one processor) that executes the instructions and causes the image forming apparatus to: 
suspend, in accordance with operation of a user who has logged into the image forming apparatus, a job which is being executed (Fig. 25, steps T500-T502 and that of Col. 2, lines 21-30 teaches at least one copy job T500 being performed, the printer  machine at least configured for changing, in response to receipt of a predetermined user operation T503 via an operation unit the copy job on which the print processing is not yet completed to a suspended state T504). 
   However, Koike is silent regarding specifically cancel, in accordance with detection of logout of the user in the state that the job is suspended, the suspended job.  
   Qing teaches in at least step 213 of the disclosure stored suspended jobs of an authenticated user which indicates in the art a logged user job, the MFP device of further step 213 after a timeout period, detects the logged user walked away or is not nearby the device, and said device subsequently cancel the suspended job. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Koike in view of Qing to include wherein said cancel, in accordance with detection of logout of the user in the state that the job is suspended, the suspended job, as illustrated above, as Koike in view of Qing are in the same field of endeavor of suspending and pausing instructed jobs based on received and/or stored instructions, and resuming at least one job that was suspended, where a case exists where the system may be configured for processing paused or suspended jobs upon completion of the interrupt jobs, said detecting of Qing complement the prior art of Koike in the sense that when the system detects a logoff event of the logged in user associated with said interrupt jobs, the system as complemented by Qing may proceed based on stored instructions and/or user selections with cancellation of suspended jobs for resuming of suspended jobs or cancellation for clearing the system of said jobs whereby preventing wasteful resources of the device according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 7, Koike teaches a control method for controlling an image forming apparatus (at least Col. 16, lines 1-13 teaches at least a CPU of the system comprising at least a computer-readable storage medium 404 and at one known processor comprising said control method to control a printer or said image forming apparatus to perform at least print processing based on a job),
the control method comprising: 
suspending, in accordance with operation of a user who has logged into the image forming apparatus, a job which is being executed (Fig. 25, steps T500-T502 and that of Col. 2, lines 21-30 teaches at least one copy job T500 being performed, the printer  machine at least configured for changing, in response to receipt of a predetermined user operation T503 via an operation unit the copy job on which the print processing is not yet completed to a suspended state T504). 
   However, Koike is silent regarding specifically cancelling, in accordance with detection of logout of the user in the state that the job is suspended, the suspended job.  
      Qing teaches in at least step 213 of the disclosure stored suspended jobs of an authenticated user which indicates in the art a logged user job, the MFP device of further step 213 after a timeout period, detects the logged user walked away or is not nearby the device, and said device subsequently cancel the suspended job. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Koike in view of Qing to include wherein said cancelling, in accordance with detection of logout of the user in the state that the job is suspended, the suspended job, as illustrated above, as Koike in view of Qing are in the same field of endeavor of suspending and pausing instructed jobs based on received and/or stored instructions, and resuming at least one job that was suspended, where a case exists where the system may be configured for processing paused or suspended jobs upon completion of the interrupt jobs, the system as complemented by Qing may proceed based on stored instructions and/or user selections with cancellation of suspended jobs for resuming of suspended jobs or cancellation for clearing the system of said jobs whereby preventing wasteful resources of the device according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 8, Koike teaches a non-transitory storage medium storing a program for causing a computer to execute a control method for controlling an image forming apparatus (at least Col. 16, lines 1-13 teaches at least a CPU of the system comprising at least a computer-readable storage medium 404 storing computer-executable instructions that, when executed by a processor or computer, cause the computer to perform a method for controlling the printer or said image forming apparatus to perform at least print processing based on a job),
the control method comprising: 
suspending, in accordance with operation of a user who has logged into the image forming apparatus, a job which is being executed (Fig. 25, steps T500-T502 and that of Col. 2, lines 21-30 teaches at least one copy job T500 being performed, the printer  machine at least configured for changing, in response to receipt of a predetermined user operation T503 via an operation unit the copy job on which the print processing is not yet completed to a suspended state T504). 
   However, Koike is silent regarding specifically cancelling, in accordance with detection of logout of the user in the state that the job is suspended, the suspended job.  
      Qing teaches in at least step 213 of the disclosure stored suspended jobs of an authenticated user which indicates in the art a logged user job, the MFP device of further step 213 after a timeout period, detects the logged user walked away or is not nearby the device, and said device subsequently cancel the suspended job. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Koike in view of Qing to include wherein said cancelling, in accordance with detection of logout of the user in the state that the job is suspended, the suspended job, as illustrated above, as Koike in view of Qing are in the same field of endeavor of suspending and pausing instructed jobs based on received and/or stored instructions, and resuming at least one job that was suspended, where a case exists where the system may be configured for processing paused or suspended jobs upon completion of the interrupt jobs, the system as complemented by Qing may proceed based on stored instructions and/or user selections with cancellation of suspended jobs for resuming of suspended jobs or cancellation for clearing the system of said jobs whereby preventing wasteful resources of the device according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

Claims 1, 2, 4, and 6-8 further rejected under 35 U.S.C. 103 as being unpatentable and obvious over Fresk et al. (GB 2349767, A1), in view of Tsujimoto et al. (US 2009/0027722, A1).

    Regarding claim 1, Fresk teaches in at least Fig. 1 an image forming apparatus (machine 100 of at least Fig. 1 comprises said image forming apparatus configured for receiving from a plurality of online users and walkup users at least print and copy jobs instructions, and stores as noted in the Abstract said jobs in a storage disk, said disk as cited may store “emphasis added, "secure printing," allows the user to send a print job to the network copier's hard drive to be printed later when the user approaches the network copier and inputs a security code into the copier”, thereby obviously emphasizing the logged users includes at least the walkup user) comprising: a memory device storing instructions (at least the Abstract teaches a storage medium comprising said memory device); and at least one processor (the copy machine 100 of at least Fig. 1 comprises at least a copy processor 61 and a print processor) that executes the instructions and causes the image forming apparatus to: suspend, in accordance with operation of a user who has logged into the image forming apparatus, a job which is being executed (at least the Abstract and Fig. 14 further teaches pausing at least a job in progress essentially suspending, in accordance with operation of a user who as implied logged into the image forming apparatus, a job which is being executed); 
and cancel, in accordance with detection of a timeout of the user in the state that the job is suspended, the suspended job (the machine further in (Step"S507") monitors activity or presence of the walkup user who inputted as cited above the security code, in a case the timeout exceeds a threshold time indicating to one skill in the art a case where said user possibly logout or no longer using the machine, an implied control means sends an unreserve instruction, which essentially cancel the suspended job of the Abstract  in accordance with detection of a timeout of the user in the state that the job is suspended, and whereby in a case resumes said job).
    However, Fresk is silent regarding specifically cancel, in accordance with detection of logout of the user in the state that said job is suspended, said suspended job.
   Tsujimoto teaches at least in the Abstract receiving a second user print or copy job while detecting as well a logged user operation instruction, the system as noted in at least the Abstract in accordance with said user operation, pause and suspend other received jobs, and further teaches in the Abstract and Fig. 3 upon detecting logout of the logged user, in the state that the second job is suspended, to cancel the suspended job state for resuming the operation of said second job. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fresk in view of Tsujimoto to include wherein said cancel in accordance with detection of logout of the user in the state that the job is suspended, the suspended job, as illustrated above, as Fresk in view of Tsujimoto are in the same field of endeavor of suspending and pausing instructed jobs based on received and/or stored instructions, and resuming at least one job that was suspended, where a case exists where the system may be configured for processing paused or suspended jobs upon completion of the interrupt jobs, said detecting of Tsujimoto complement the prior art of Fresk in the sense that when the system detects a logoff event of the logged in user associated with said interrupt jobs, other detected paused or suspended jobs are subsequently resumed or cancelled based on stored instructions or according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 2 (according to claim 1), Fresk further teaches wherein further comprising: a storage that stores the job which is being executed and another job which is to be executed following the job (Abstract clearly states a storage that stores the job which is being executed in a suspended state and further in S507 another job which is to be executed following the job); wherein the at least one processor that executes the instructions and causes the image forming apparatus to execute the another job in accordance with cancelling the suspended job (the Abstract further states the machine is configured to resume interrupted jobs which obviously indicate a case of execute at least said another job in accordance with cancelling a suspended job from said suspended state).

    Regarding claim 4 (according to claim 1), Fresk further teaches wherein further comprising: a display that displays information of the suspended job (Fresk further teaches in S139-S141 sent messages relating to interrupted jobs are displayed to the user).

    Regarding claim 6 (according to claim 1), Fresk further teaches wherein the job which is being executed is a copy job (a job in progress as noted in the Abstract and Fig. 14  is in a case one of  a copy job S503).

    Regarding claim 7, Fresk teaches a control method for controlling an image forming apparatus (the system of at least Fig. 1 comprises an image forming apparatus where a control method illustrated in at least the Abstract for controlling said apparatus for receiving from a plurality of online users and walkup users at least print and copy jobs instructions, and stores as noted in the Abstract said jobs in a storage disk, said disk as cited may store “emphasis added, "secure printing," allows the user to send a print job to the network copier's hard drive to be printed later when the user approaches the network copier and inputs a security code into the copier”, thereby obviously emphasizing the logged users includes at least the walkup user), the control method comprising: 
suspending, in accordance with operation of a user who has logged into the image forming apparatus, a job which is being executed (at least the Abstract and Fig. 14 further teaches pausing at least a job in progress essentially suspending, in accordance with operation of a user who as implied logged into the image forming apparatus, a job which is being executed); 
 and cancelling, in accordance with detection of a timeout of the user in the state that the job is suspended, the suspended job (the machine further in (Step"S507") monitors activity or presence of the walkup user who inputted as cited above the security code, in a case the timeout exceeds a threshold time indicating to one skill in the art a case where said user possibly logout or no longer using the machine, an implied control means sends an unreserve instruction, which essentially cancel the suspended job of the Abstract  in accordance with detection of a timeout of the user in the state that the job is suspended, and whereby in a case resumes said job).
    However, Fresk is silent regarding specifically cancelling, in accordance with detection of logout of the user in the state that said job is suspended, said suspended job.
   Tsujimoto teaches at least in the Abstract receiving a second user print or copy job while detecting as well a logged user operation instruction, the system as noted in at least the Abstract in accordance with said user operation, pause and suspend other received jobs, and further teaches in the Abstract and Fig. 3 upon detecting logout of the logged user, in the state that the second job is suspended, to cancel the suspended job state for resuming the operation of said second job. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fresk in view of Tsujimoto to include wherein said cancel in accordance with detection of logout of the user in the state that the job is suspended, the suspended job, as illustrated above, as Fresk in view of Tsujimoto are in the same field of endeavor of suspending and pausing instructed jobs based on received and/or stored instructions, and resuming at least one job that was suspended, where a case exists where the system may be configured for processing paused or suspended jobs upon completion of the interrupt jobs, said detecting of Tsujimoto complement the prior art of Fresk in the sense that when the system detects a logoff event of the logged in user associated with said interrupt jobs, other detected paused or suspended jobs are subsequently resumed or cancelled based on stored instructions or according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 8, Fresk teaches in at least Fig. 1 a non-transitory storage medium 15 storing a program for causing a computer to execute a control method for controlling an image forming apparatus (the system of at least Fig. 1 comprises an image forming apparatus where a control method illustrated in at least the Abstract for controlling said apparatus for receiving from a plurality of online users and walkup users at least print and copy jobs instructions, and stores as noted in the Abstract said jobs in a storage disk, said disk as cited may store “emphasis added, "secure printing," allows the user to send a print job to the network copier's hard drive to be printed later when the user approaches the network copier and inputs a security code into the copier”, thereby obviously emphasizing the logged users includes at least the walkup user), the control method comprising: 
suspending, in accordance with operation of a user who has logged into the image forming apparatus, a job which is being executed (at least the Abstract and Fig. 14 further teaches pausing at least a job in progress essentially suspending, in accordance with operation of a user who as implied logged into the image forming apparatus, a job which is being executed); 
 and cancelling, in accordance with detection of a timeout of the user in the state that the job is suspended, the suspended job (the machine further in (Step"S507") monitors activity or presence of the walkup user who inputted as cited above the security code, in a case the timeout exceeds a threshold time indicating to one skill in the art a case where said user possibly logout or no longer using the machine, an implied control means sends an unreserve instruction, which essentially cancel the suspended job of the Abstract  in accordance with detection of a timeout of the user in the state that the job is suspended, and whereby in a case resumes said job).
    However, Fresk is silent regarding specifically cancelling, in accordance with detection of logout of the user in the state that said job is suspended, said suspended job.
   Tsujimoto teaches at least in the Abstract receiving a second user print or copy job while detecting as well a logged user operation instruction, the system as noted in at least the Abstract in accordance with said user operation, pause and suspend other received jobs, and further teaches in the Abstract and Fig. 3 upon detecting logout of the logged user, in the state that the second job is suspended, to cancel the suspended job state for resuming the operation of said second job. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fresk in view of Tsujimoto to include wherein said cancel in accordance with detection of logout of the user in the state that the job is suspended, the suspended job, as illustrated above, as Fresk in view of Tsujimoto are in the same field of endeavor of suspending and pausing instructed jobs based on received and/or stored instructions, and resuming at least one job that was suspended, where a case exists where the system may be configured for processing paused or suspended jobs upon completion of the interrupt jobs, said detecting of Tsujimoto complement the prior art of Fresk in the sense that when the system detects a logoff event of the logged in user associated with said interrupt jobs, other detected paused or suspended jobs are subsequently resumed or cancelled based on stored instructions or according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).


Claims 3 and 5 is rejected under 35 U.S.C. 103 as being unpatentable and obvious over Fresk in view of Tsujimoto, and further in view of Description of the Related Art (DRA).

      Regarding claim 3 (according to claim 1), Fresk in view of Tsujimoto are silent regarding wherein the at least one processor the instructions and causes the image forming apparatus to: suspend jobs including the job based on operation of a user who has logged into the image forming apparatus.  
   DRA teaches a case in para. 0004-0005 where the image forming apparatus may suspend all inputted jobs including obviously a job based on operation of a user who has logged into the image forming apparatus. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fresk in view of Tsujimoto, and further in view of DRA to include wherein to suspend jobs including the job based on operation of a user who has logged into the image forming apparatus, as illustrated above, as Fresk in view of Tsujimoto, and further in view of DRA are in the same field of endeavor of configuring an image processing apparatus to suspend and pause instructed jobs based on received and/or stored instructions, where a case exists where the system may be configured for suspending all ongoing jobs where user may subsequently select from the suspended jobs those for cancellation, resuming or the like according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

      Regarding claim 5 (according to claim 1), Fresk in view of Tsujimoto are silent regarding wherein further comprising: a user interface that selects a job from among the suspended job and another job, wherein the at least one processor that executes the instructions and causes the image forming apparatus to cancel the job selected by the user interface.  
   DRA further teaches in at least para. 0005 the apparatus allowing the user by means of an implied user interface to select a job from among the suspended job and obviously another job, wherein said apparatus comprising a wellknown control means including said processor that causes said image forming apparatus to cancel selected jobs noted in para. 0005 by means of said user interface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fresk in view of Tsujimoto, and further in view of DRA to include wherein said user interface that selects a job from among the suspended job and another job, wherein the at least one processor that executes the instructions and causes the image forming apparatus to cancel the job selected by the user interface, as illustrated above, as Fresk in view of Tsujimoto, and further in view of DRA are in the same field of endeavor of configuring an image processing apparatus to suspend and pause instructed jobs based on received and/or stored instructions, where a case exists where the system may be configured to select suspended jobs by means of a display device or the like wherein selected jobs maybe selected for cancellation or the like whereby preventing waste of resources according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384. The examiner can normally be reached 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        09/09/2022